FILED
                            NOT FOR PUBLICATION                               APR 26 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SONAM TOPGAY BHUTIA,                             No. 08-73917

              Petitioner,                        Agency No. A098-132-089

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 19, 2013
                            San Francisco, California

Before: SCHROEDER, SILVERMAN, and BEA, Circuit Judges.

       Sonam Bhutia, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) final order of removal in which the BIA

adopted an Immigration Judge’s (“IJ”) decision denying Bhutia’s application for

asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Bhutia never suffered persecution in India. See Gonzalez-Medina v. Holder,

641 F.3d 333, 337 (9th Cir. 2011). He contends that the persecution suffered at the

hands of Nepalese authorities amounted to past persecution by Indian authorities.

The IJ found that the conduct of the Nepalese authorities could not be imputed to

the Indian authorities. There is no evidence compelling a contrary finding.

      Indian police once detained and slapped Bhutia’s father, but this conduct

was not persecutory. See Gu v. Gonzales, 454 F.3d 1014, 1019–21 (9th Cir.

2002). Nor did the death threat that Indian police indirectly communicated toward

Bhutia amount to persecution. See Ruano v. Ashcroft, 301 F.3d 1155, 1160–61

(9th Cir. 2002). Substantial evidence thus supports the IJ’s denial of Bhutia’s

application for asylum. Zhiqiang Hu v. Holder, 652 F.3d 1011, 1016 (9th Cir.

2011).

      With regard to Bhutia’s claim for withholding of removal and protection

under CAT, because substantial evidence supports the IJ’s denial of Bhutia’s

asylum application, Bhutia cannot meet the more rigorous “more likely than not”

standard necessary to establish eligibility for withholding of removal and CAT

protection. See Sow v. Mukasey, 538 F.3d 1281, 1288 (9th Cir. 2008)

(withholding); Hamoui v. Ashcroft, 389 F.3d 821, 827 (9th Cir. 2004) (CAT).

      Petition DENIED.


                                         2